135 F.3d 763
Amy L. Altimusv.Secretary, Department of Defense, Secretary, Department ofLabor, U.S. Merit Systems Protection Board, Equal EmploymentOpportunity Commission, Office of Federal Operations, Shaw,Bransford and O'Rourke (Two Cases); Amy L. Altimus v.Defense Contract Audit Agency, Director, Defense Finance &Accounting Service Director, State of Maryland, Board ofAppeals Chairperson, PA Unemployment Compensation Board ofReview, Chairman
NOS. 96-3722, 97-3306, 97-3307
United States Court of Appeals,Third Circuit.
Dec 15, 1997

Appeal From:  W.D.Pa. ,Nos.961682, 961891 ,
Ziegler, J.


1
Affirmed.